Citation Nr: 1638546	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-22 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to residuals of a traumatic brain injury (TBI), including headaches, sleep problems, and memory loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The appellant is a Veteran who served on active duty from February 2000 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran is seeking service connection for residuals of a TBI that he asserts occurred during his military service.  He has asserted that he suffered a TBI and/or concussion during service due to mortar rounds landing near his truck in approximately 2003.  See February 2010 VA treatment record; April 2012 VA TBI examination report.  He has stated that he was disoriented and confused after the incident and that things were also blurry for a few minutes thereafter.  He has also reported that, since that time, he has experienced recurrent bifrontal headaches, depression, memory loss, and sleep problems.  See February 2010 VA treatment record.  

The record reflects that the Veteran is in receipt of the Combat Action Ribbon.  As such, the provisions of 38 U.S.C.A. § 1154 (b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Applying the foregoing to this case, the Veteran's assertions based on his combat service establish service incurrence of a TBI that was followed by headaches, memory loss, depression, and difficulty sleeping.  The combat presumption, however, does not alleviate the requirement that the evidence show a current disability attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

During a VA polytrauma consultation in February 2010, the examining physician noted the Veteran's complaints and provided a detailed list of his neurobehavioral symptoms, after which he determined that, given the history of his injury and course of clinical symptoms, the Veteran's symptoms were consistent with a diagnosis of a TBI combined with a behavioral health condition.  While the February 2010 VA clinician did not specifically identify the behavioral health condition, the final diagnostic assessment was a mild TBI, headaches, PTSD, and major depressive disorder.  

The Veteran was provided a VA TBI examination in April 2012, during which the examiner noted his reported in-service head injury and subsequent symptoms of headaches, anxiety, ongoing sleeping disturbance, irritability, and problems with memory and attention.  However, the examiner determined that the Veteran's symptoms were consistent with a diagnosis of PTSD and were not seen as resulting from a brain injury, further noting that the Veteran did not have any neurobehavioral effects.  

While the April 2012 VA examination is competent medical evidence, the Board notes that the examiner did not provide a rationale explaining why the Veteran's symptoms are consistent with PTSD, as opposed to a traumatic brain injury, thereby rendering his opinion inadequate.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of a physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication on the merits).  As noted, a VA clinician previously determined that the Veteran's symptoms were, at least partially, consistent with a TBI and, in doing so, provided a detailed list of the types and severity of the Veteran's neurobehavioral symptoms.  See February 2010 VA treatment record.  On the other hand, the April 2012 VA examiner merely stated that the Veteran's symptoms were consistent with PTSD and noted that he did not have any neurobehavioral effects without explaining why or even addressing the other evidence of record, which is favorable to the Veteran's claim.  

In this regard, the Board notes there is other evidence of record that suggests the Veteran's mood symptoms, memory loss, and sleep impairment are attributable to his PTSD.  See February 2009 VA PTSD examination.  However, there remains a question as to whether his reported headaches or other neurobehavioral symptoms are a manifestation of the in-service TBI.  Therefore, the Board finds the April 2012 VA examiner should provide an addendum opinion, with rationale, that addresses whether the Veteran has any residual symptoms that are a result of his in-service TBI.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the Veteran's April 2012 VA TBI examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the VA examiner should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's symptoms, including headaches, sleep problems, memory loss, depression, or any other identified neurobehavioral symptoms, are a result of a TBI that occurred during his active service.  

The VA examiner should reconcile his/her opinion with the other evidence of record, namely the findings of the February 2010 VA treatment record which determined the Veteran's symptoms were, at least partially, consistent with a diagnosis of a TBI.  

When formulating an opinion, the VA examiner must consider and address the Veteran's lay statements regarding his symptomatology, the service treatment records, and all relevant post-service treatment records.  

A rationale must be provided for any conclusion offered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




